Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
Applicant’s amendment including amended claims filed on 07/04/2021 has been entered.
Claim objections are withdrawn.
Claim rejections under 35 U.S.C. 103 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from the applicant's representative Kou-Hu Tzou (Reg. No. 61552) on 10/4/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method of wear leveling control for storage class memory based on nonvolatile memory using an address cache, the method comprising: determining whether current data to be written to a nonvolatile memory corresponds to an address cache hit or an address cache miss by comparing a destined address for the current data to be written to the nonvolatile memory and recently write addresses in the address cache, wherein the address cache only stores address part of the current data without storing data part of the current data, the address cache hit indicates that the destined address is in the address cache and the cache hit occurs, the address cache provides a logging address instead of stored data, and the logging address points to a temporary memory space in the nonvolatile memory; writing the current data conditionally to the destined address or a designated location in the nonvolatile memory different from the destined address depending on whether the current data corresponds to the address cache hit or the address cache miss in order to reduce repetitive write to a same destined address, wherein the designated location and destined location indicated by the destined address are able to store data; and wherein the current data is written to the designated location in the nonvolatile memory when the current data corresponds to the address cache hit, and the current data is written to the destined location in the nonvolatile memory when the current data corresponds to the address cache miss.

Claim 18. (Currently Amended) An apparatus for wear leveling control for storage class memory, the apparatus comprising: a cache memory; a storage class memory (SCM) controller coupled to the cache memory and a nonvolatile memory; and one or more processors; wherein the cache memory, the SCM controller and said one or more processors are configured to perform at least the following: determining whether current data to be written to a nonvolatile memory corresponds to an address cache hit or an address cache miss by comparing a destined address for the current data to be written to the nonvolatile memory and recently write addresses in the address cache, wherein the address cache only stores address part of the current data without storing data part of the current data, the address cache hit indicates that the destined address is in the address cache and the address cache miss indicates that the destined address is not in the address cache, and wherein when the address cache hit occurs, the address cache provides a logging address instead of stored data, and the logging address points to a temporary memory space in the nonvolatile memory; writing the current data 

The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach that the address cache only stores address part of the current data without storing data part of the current data, the address cache hit indicates that the destined address is in the address cache and the address cache miss indicates that the destined address is not in the address cache, and wherein when the address cache hit occurs, the address cache provides a logging address instead of stored data, and the logging address points to a temporary memory space in the nonvolatile memory.
The prior art of record Leung et al. (US 5999474) teach a method and apparatus for handling the refresh of a DRAM array or other memory array that requires periodic refresh operations. The method and apparatus handles external accesses and refresh operations such that the refresh operations do not interfere with the external accesses under any conditions. As a result, an SRAM compatible device can be built from DRAM or 1-Transistor cells. The apparatus includes a multi-bank DRAM memory and an SRAM cache that stores the most recently accessed data. Each of the DRAM banks is operated with independent control, thereby enabling parallel refresh operations and read-write accesses to different banks. The capacity of the SRAM cache is selected such that refresh operations can be carried out even under the condition of indefinite 100% access of the multi-bank DRAM memory (abstract).


Bottemiller et al. (US 20040073768 A1) teach that a method and profiling cache for management of virtual memory includes a set of entries stored in the profiling cache. Each entry of the set of entries includes a page address, a time stamp for the page address and a least recently used (LRU) count; and the LRU count is updated for each access of the page address. Entries in the profiling cache are cast out using the LRU counts. A translation lookaside buffer (TLB) includes a first TLB section for storing a plurality of temporarily pinned entries and a second TLB section for storing a plurality of non-pinned entries. Responsive to a TLB interrupt, an entry is loaded in the second TLB section using a first in first out algorithm for replacing the non-pinned entries. The first TLB portion is periodically updated utilizing identified ones of the set of entries in the profiling cache having oldest time stamps (abstract).
However Bottemiller et al. do not explicitly teach that the address cache only stores address part of the current data without storing data part of the current data, the address cache hit indicates that the destined address is in the address cache and the address cache miss indicates that the destined address is not in the address cache, and wherein when the address cache hit occurs, the address cache provides a logging address instead of stored data, and the logging address points to a temporary memory space in the nonvolatile memory as recited in claim 1.


However Sutou et al. do not explicitly teach that the address cache only stores address part of the current data without storing data part of the current data, the address cache hit indicates that the destined address is in the address cache and the address cache miss indicates that the destined address is not in the address cache, and wherein when the address cache hit occurs, the address cache provides a logging address instead of stored data, and the logging address points to a temporary memory space in the nonvolatile memory as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-17 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 18, the prior arts of record do not teach that the address cache only stores address part of the current data without storing data part of the current data, the address cache hit indicates that the destined address is in the address cache and the address cache miss indicates that the destined address is not in the address cache, and wherein when the address cache hit occurs, the address cache provides a logging address instead of stored data, and the logging address points to a temporary memory space in the nonvolatile memory.


As per independent claim 20, the prior arts of record do not teach that mapping N input group addresses to M output group addresses causes N data groups among M memory groups to store input data in a rotated fashion; and if a damaged address location in one of the data groups is found: creating a repair entry in the address cache for the damaged address location with a last known correct data content in one logging group; and updating the repair entry in the address cache by updating the timestamp of the repair entry to prevent contents in the repair entry from being flushed to the damaged address location.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 20 is allowable over the prior arts of record. Claims 21-24 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-24 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Brown (US 4392201, date issued: July 5, 1983) discloses that a cache memory wherein data words identified by odd address numbers are stored separately from data words identified by even address numbers. A group of diagnostic control registers supply signals for controlling the testing of the cache within the cache memory to determine the operability of the individual elements included in the cache memory (abstract).

Jayavant (US 6718439 B1, date issued: April 6, 2004) discloses that an N-way set associative virtual victim cache in which cache accesses are automatically directed only to the data array in the most recently used way. The cache memory comprises: 1) N ways, each of the N ways comprising a data array capable of storing L cache lines and a tag array capable of storing L address tags, each of the L address tags associated with one of the L cache lines; and 2) address decoding circuitry capable of receiving an incoming memory address and accessing a target cache line corresponding to the incoming memory address only in a most recently used one of the N ways (abstract).

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111